Citation Nr: 0020459	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953, from March 1954 to March 1956, and from January 1964 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefit sought on appeal.  In May 
1999, the Board remanded this case for additional 
development.  Since the RO has substantially complied with 
the remand requests, the case is once more before the Board.  


FINDINGS OF FACT

The veteran has presented no competent medical evidence of a 
nexus between a current diagnosis of degenerative disc 
disease of the lumbosacral spine and a lumbosacral injury in 
service.  His claim of entitlement to service connection is 
not plausible.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of a 
back injury.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that he was 
first seen in June 1965 for a back injury which had been 
incurred the previous month while assisting others in 
carrying a beam at an Army training area in Germany.  He 
described pain with no radiation.  His back hurt in certain 
positions and when bending or lifting.  Physical examination 
revealed minimal decreased spine flexion, tenderness, and 
muscle spasm on straight leg raising on the left, but normal 
on the right.  The impression was lumbar spine spasm; rule 
out avulsion fracture of L-2.  An x-ray of the lumbosacral 
spine taken at the time disclosed that the spine was 
radiographically negative.  In August 1965, the veteran was 
seen for complaints of back pain which extended to the lower 
spine, left groin, and the small of his back, especially when 
lifting.  Examination at that time found no spasm and good 
range of motion.  The veteran was well muscled, did not have 
a hernia or any abnormality, and moved with alacrity.  The 
impression was minimal sprain.  

The veteran's separation examination in February 1969 was 
negative in terms of a back disability.  The examiner 
reported his back as normal and the veteran on his Report of 
Medical History denied back trouble of any kind.  

Although both VA and the veteran attempted to obtain records 
from a "Dr. Robinson," who reportedly had treated the veteran 
from 1977 to 1985, these records could not be located.  Dr. 
Robinson is now deceased.  

Records from Vernon Leon Scott, M.D., who had treated the 
veteran from November 1985 to February 1998 for a 
multiplicity of medical problems, reveal occasional 
complaints by the veteran of pains in various parts of his 
body.  In March 1991, he had had a stiff neck with pain 
emanating to both shoulders.  In July 1991, he developed 
retrosternal pain which developed while he was turning a 
heavy crank.  In January 1992, he was given a diagnosis of 
multiple joint arthritis, particularly in the back and left 
shoulder, and was treated with extra strength Tylenol.  In 
August 1993, Dr. Scott diagnosed cervical osteoarthritis.  In 
March 1997, his back showed decreased range of motion, 
without atrophy.  

VA treatment records dated from January 1997 to August 1999 
contain occasional references to back pain.  On a visit in 
January 1997, noted to be the veteran's first time at VA, he 
complained of back pain, difficulty picking things up, and 
difficulty straightening up.  X-rays taken that date yielded 
an impression of advanced degenerative disc disease in the 
lower lumbar spine.

During his hearing in May 1998 before the RO, the veteran 
testified that his back injury occurred during his third 
period of military service, while in the Army.  He explained 
that he and a number of other soldiers were carrying a heavy 
beam when the man next to him slipped on mud, falling under 
the beam.  When another man dropped hold of the beam to pull 
out the first man, the veteran had been left holding up his 
end of the beam alone.  He said that his back had been x-
rayed and that he had been given heat treatments, but no 
medications.  He reported being sent right back to regular 
duty and remaining in service nearly four more years.  
Although he claimed that his back had hurt throughout the 
years due to this accident, he had had to learn to live with 
it.  He had had no back injuries since service.  

II.  Legal Analysis

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  A claim which 
is not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App.  14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

Post-service medical records do not show a diagnosed back 
condition until January 1992, nearly 27 years subsequent to 
the injury in service, when Dr. Scott diagnosed multiple 
joint arthritis, particularly in the back and left shoulder.  
This treatment record does not identify the lumbar spine as 
the area of the back affected, and the veteran's primary 
spine complaints in treatment records of Dr. Scott reflect 
cervical spine complaints.  VA treatment records now show a 
diagnosis of degenerative disc disease of the lumbar spine as 
of January 1997.  The veteran is thus able to show a current 
low back disability.  

He has also been able to show that he did sustain a lumbar 
spine injury in service, thus meeting the second prong of the 
well-grounded criteria.  The difficulty here, however, is 
that the evidence does not show that the condition had become 
chronic.  An x-ray within a month after the injury showed no 
fracture or any other abnormality of the lumbar spine.  In 
time, the condition resolved, and by separation from service 
nearly four years later, the lumbar spine was found to be 
normal.  

Although the veteran has testified that the injury in service 
caused or resulted in his current disability, as a lay 
person, he is not competent to offer a medical opinion.  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical opinion is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He has also 
not offered evidence of continuity of symptomatology.  He had 
lumbar strain in service, but reports of x-rays at that time 
were negative for fracture or abnormality.  Then for almost 
27 years he apparently remained asymptomatic.  He currently 
has not been given a diagnosis of chronic lumbar strain, nor 
has any physician suggested that the lumbar strain in service 
either caused the veteran's current degenerative disc disease 
or that his current back pain bears any relationship to the 
service-incurred injury.  

Accordingly, the claim for service connection for a back 
injury must be denied.  

The RO denied this claim on the merits.  The Board 
acknowledges that it has decided the present appeal as to 
this issue on a different legal basis than the RO did.  When 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board concludes that the appellant has not been 
prejudiced by the decision herein.  The Board has considered 
the same law and regulations.  The Board merely concludes 
that the appellant did not meet the initial threshold 
evidentiary requirements of a well-grounded claim under the 
standards set forth in Caluza v. Brown, 7 Vet. App. 498 
(1995).  The result is the same.



ORDER

Entitlement to service connection for residuals of a back 
injury is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

